Citation Nr: 0008100	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-45 626	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of service-connected avulsion fracture of the 
right ankle, evaluated as 20 percent disabling from July 1, 
1993.

2.  Evaluation of service-connected fracture of the left 
maxilla, evaluated as non-compensably disabling from July 1, 
1993.

3.  Evaluation of service-connected facial numbness, 
evaluated as 10 percent disabling from July 1, 1993.

4.  Evaluation of service-connected diminished olfactory 
acuity, evaluated as non-compensably disabling from January 
29, 1999.

5.  Evaluation of service-connected diminished ability to 
taste, evaluated as non-compensably disabling from January 
29, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1994 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for residuals of an injury to the right 
great toe and a left shoulder disability.  By this same 
action, service connection was granted for residuals of an 
avulsion fracture of the right ankle and residuals of a 
fracture of the left maxilla.  Non-compensable evaluations 
were assigned for each, effective from July 1, 1993.

In May 1998, the Board granted service connection for 
residuals of an injury to the right great toe and left 
shoulder tendinitis and remanded the remaining issues for 
further development.

Subsequently, by an August 1999 decision, the RO re-
characterized the veteran's service-connected residuals of a 
fracture of the left maxilla as "fractured left maxilla," 
evaluated the fractured left maxilla as non-compensably 
disabling, and granted secondary service connection for 
facial numbness, diminished taste, and diminished olfactory 
acuity.  Facial numbness was assigned a 10 percent 
evaluation, effective from July 1, 1993, and diminished taste 
and olfactory acuity were assigned non-compensable 
evaluations, effective from January 29, 1999.  A 20 percent 
rating was assigned for the veteran's right ankle disability, 
effective from July 1, 1993.

The Board notes that the May 1998 remand referred to the 
rating claims on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead represents an appeal of an 
initial rating.  Consequently, the Board has re-characterized 
the issues on appeal as evaluations of original awards.  Id. 

(Consideration of the ratings for facial numbness, diminished 
olfactory acuity, and diminished ability to taste is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran experiences marked limitation of motion of 
the right ankle with pain; he has 100 percent loss of range 
of motion due to weakness.

2.  The veteran experiences discomfort with minimal pressure 
on the left maxilla but with no bone loss, malunion, or 
nonunion. 



CONCLUSIONS OF LAW

1.  An evaluation greater than 20 percent for avulsion 
fracture of the right ankle is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.7, 4.71a (Diagnostic Codes 5262, 5270, 5271) (1999).

2.  A compensable evaluation for service-connected fracture 
of the left maxilla is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150 
(Diagnostic Code 9916) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  In addition, in cases where the 
original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher 
evaluation at any point during the pendency of the claim.  
Fenderson, supra.

Right Ankle

As to the veteran's claim for a higher evaluation for his 
service-connected right ankle disability, historically, the 
veteran has been service connected for residuals of an 
avulsion fracture of the right ankle which was, at first, 
found to be non-compensable under Diagnostic Code 5299 - 5271 
(limitation of motion) and later found to be 20 percent 
disabling, also under Diagnostic Code 5271.  See RO decisions 
entered in June 1994 and August 1999.

In this regard, the Board notes that, given potentially 
applicable evaluation criteria, the veteran will only be 
entitled to an evaluation higher than 20 percent if he has 
malunion or nonunion of the tibia or fibula, or ankylosis.  
Diagnostic Codes 5262, 5270, 5271.  (The highest evaluation 
assignable for limited motion under Diagnostic Code 5271 is 
20 percent.)

Specifically, Diagnostic Code 5262 provides that malunion of 
the tibia or fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  With moderate knee or 
ankle disability, a 20 percent evaluation is warranted, and 
with marked knee or ankle disability, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a (1999).  Nonunion of the 
tibia or fibula with loose motion requiring a brace warrants 
a 40 percent evaluation.  Id.  In addition, Diagnostic Code 
5270 provides that ankylosis of the ankle warrants a 20 
percent evaluation when there is ankylosis in plantar flexion 
at less than 30 degrees; a 30 percent evaluation is warranted 
when there is ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees; and a 
40 percent evaluation is warranted when there is ankylosis in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion 
or eversion deformity.  Id.

The Board finds that, based upon the findings at the most 
recent VA examinations, and a review of all medical records 
associated with the claims file, the veteran does not have 
either malunion or nonunion of the tibia or fibula, or 
ankylosis of the right ankle.  Therefore, he does not meet 
any schedular requirement to be awarded a higher evaluation 
under either Diagnostic Code 5262 or Diagnostic Code 5270. 

Service medical records include right ankle x-ray findings, 
dated in March 1990, which were negative except for swelling.  
(March 1990 treatment records diagnosed the veteran with an 
inversion stress injury.)  The record also includes post-
service VA x-rays dated in March 1994 and February 1999.  
These x-rays revealed an old avulsion fracture of the talus 
laterally, but they did not show malunion or nonunion of the 
tibia or fibula.

As stated above, Diagnostic Code 5262 requires malunion or 
nonunion of the tibia or fibula with either marked disability 
or loose motion for a higher evaluation to be assigned.  Yet, 
as reported above, there is no medical evidence of either 
problem.  In fact, x-rays taken almost contemporaneous with 
the veteran's injury did not even reveal a fracture.  
Therefore, a disability evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5262.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

The Board next considers the applicability of Diagnostic Code 
5270.  In this regard, the Board notes that ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  However, the record on 
appeal is negative for findings of ankylosis.  Specifically, 
at a March 1994 VA orthopedic examination, the veteran 
reported that he sustained an inversion stress injury to the 
right ankle in March of 1990.  He complained of pain with 
activity, associated giving way and popping.  He also 
reported that he had difficulty with prolonged standing (more 
than one to two hours), difficulty walking (with a 
comfortable shoe he could walk a couple of miles), and an 
inability to run.

On examination, the "left" [sic] foot had normal ankle and 
subtalar range of motion.  The ankle was tender, had a 
positive anterior Drawer's sign, and seemed to invert.  Gait 
was non-antalgic.  X-rays of the right ankle revealed 
evidence of an old avulsion fracture of the talus laterally.  
The examiner opined that the right ankle and foot were 
otherwise essentially normal except for some changes over the 
medial aspect of the first metatarsal head.  The diagnosis 
was chronic right ankle instability - not ankylosis.

Similarly, at the veteran's February 1999 VA examination, the 
veteran complained of chronic right ankle pain, weakness, 
stiffness, swelling, instability, locking, and fatigue.  In 
addition, he reported that he had daily flare-ups and his 
symptomatology was made worse by walking.  The veteran 
reported that his ability to stand had been limited to 15 to 
20 minutes and he was only able to climb one flight of 
stairs. 

On examination, the right ankle was tender and had soft 
tissue swelling, but no effusion or instability.  Range of 
motion studies disclosed 10 degrees of dorsiflexion secondary 
to pain with 10 degrees of movement against gravity and 0 
degrees of movement against strong resistance.  He had 30 
degrees of plantar flexion secondary to pain with 30 degrees 
of movement against gravity and 0 degrees of movement against 
strong resistance.  The examiner opined that "[t]here is 
additional limitation secondary to fatigue and lack of 
endurance following repeated use with lack of endurance 
having the major impact, however this can neither be 
confirmed nor ruled out on physical examination."  February 
1999 right ankle x-rays were normal.  The examiner opined 
that there was past evidence of instability of the ankle 
joint which had apparently improved in the interim.  The 
examiner noted significant evidence of weakness.  It was 
opined that the veteran had functional loss in the order of 
25% due to excess fatigability.  The physical examination 
established 100% loss of range of motion due to weakness and 
a moderate degree of loss of range of motion due to pain.  
The diagnosis was fracture of the talus bone with limited 
motion of the right ankle and loss of function.  However, 
ankylosis was not shown.

In summary, the range of motion studies at the veteran's most 
recent VA examinations, dated in March 1994 and February 
1999, specifically show that the right ankle, while painful, 
was nonetheless mobile.  Therefore, in the absence of 
ankylosis, the Board may not rate his service-connected right 
ankle disability as ankylosis under Diagnostic Code 5270.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, 
given the veteran's ankle motion, a higher evaluation is not 
warranted under Diagnostic Code 5270.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  Although the 
veteran has complained of pain that affects his ankle 
function, it is important to note that the veteran's 20 
percent evaluation is for "marked" limitation of motion 
under Diagnostic Code 5271--the highest disability evaluation 
available for limitation of motion of an ankle, short of 
ankylosis.  In such an instance, where "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim for a higher rating.  At no point during the 
pendency of the claim has evidence been presented to show 
that a higher rating was warranted.  Fenderson, supra.  

Fracture of the Left Maxilla

Initially, the Board notes that the schedular criteria by 
which dental and oral conditions are rated were amended 
during the pendency of the veteran's appeal.  See 59 Fed. 
Reg. 2530 (Jan. 18, 1994) (effective Feb. 17, 1994); 64 Fed. 
Reg. 25210 (May 11, 1999) (effective June 10, 1999).  
However, the criteria for rating malunion or nonunion of the 
maxilla were not altered by these changes.  Id.  The 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 9916 allow 
for a noncompensable rating when malunion or nonunion of the 
maxilla results in slight displacement.  Diagnostic Code 
9916.  When there is moderate displacement, a 10 percent 
rating is warranted, and when there is severe displacement, a 
30 percent rating is warranted.  Id.  

Service medical records show that the veteran, in January 
1974, underwent open reduction of a zygomatic maxillary 
complex fracture and an inward lapse of the left anterior 
maxillary sinus with depressed zygoma.  Post-operative x-rays 
revealed good reduction of the fractures and the veteran was 
discharged to full duty.  A November 1978 treatment record 
shows that the veteran had swelling and tenderness of the 
left cheek of unknown etiology.  

At a March 1994 VA examination, the veteran complained of a 
stuffy nose with scabbing of the nose, difficulty breathing 
through the nose, and some numbness of the left cheek.  On 
examination, there was a large septal perforation of the 
nasal mucosa, drying and thickening of the turbinates, and 
the nasal mucosa had a fair amount of dry scabs present.  The 
veteran also had some numbness over the left cheekbone, but 
there was no evidence of any facial pain.  The diagnoses 
included numbness of the left cheek, status-post submucous 
resection with a large septal perforation.

At a March 1994 nose and throat VA examination, the veteran 
complained that, since his facial injury, he had had some 
residual numbness of the lower part of the left cheek.  He 
complained of occasional numbness along the left lower cheek 
and of his nose being dry and congested, as well as periodic 
heavy crusting during draining.  On examination, the veteran 
had a large septal perforation, marked thickening of the 
nasal mucosa, and the turbinates were red with dried mucoid 
secretions present.  The examiner reported that the veteran 
had difficulty breathing through the nose, occasional 
drainage, and a lot of scabbing, but no headaches, allergic 
reaction, or shortness of breath.  The diagnoses were status-
post deviated nasal septum, with residual septal perforation, 
and residual numbness of the left cheek.

The veteran and his friend testified at a personal hearing 
before the undersigned in March 1997.  Specifically, the 
veteran testified that, as to his left maxillary bone injury, 
it was fractured while in military service and was thereafter 
surgically repaired.  He said that he experienced both a 
tingling sensation and numbness under the orbit of his eye.  
In addition, he experiences a runny nose for approximately 
the first twenty to thirty minutes after going to bed, as 
well as seasonal problems with a painful sinus and runny 
nose.  He had been on sinus medication for five years.  

When examined by a neurologist in January 1999, the veteran 
continued to complain of an area of numbness under the left 
eye.  He also complained of sinus pain during changes in 
weather, being prone to sinus infections, and his sense of 
smell having been diminished since his accident.

On examination, the veteran was alert and cooperative and his 
speech was clear and fluent.  However, he had diminished 
sensation in the trigeminal nerve distribution described as 
fifty percent when compared to the right side.  The veteran 
also had tingling of the area of numbness on the left side of 
his face with pressure over the maxillary sinus.  He had 
normal dental union without malocclusion.  He had normal jaw 
movements.  His neck was supple.  Motor and sensory 
examination was normal.  It was opined that, after review of 
the medical records, the veteran had facial numbness for 
approximately the past twenty-five years with a sensitivity 
to changing weather conditions due to his fractured maxillary 
sinus.  Moreover, while the examiner reported that the 
severity of the malunion could not be precisely estimated, he 
nonetheless opined that, given the veteran's discomfort with 
minimal to moderate pressure over this area, "I can infer he 
has incomplete union."

An April 1999 addendum to the January 1999 examination shows 
that, based on the result of the March 1999 computerized 
tomography (CT) scan of the paranasal sinuses, there was no 
evidence of any bone loss, malunion, or nonunion of the left 
maxilla.  However, the veteran still had discomfort with 
minimal and moderate pressure on this area, which was to be 
expected because of the previous trauma. 

A May 1999 report indicates that a March 1999 CT scan had 
been reviewed and that this scan had revealed no appreciable 
abnormality in the maxilla.  It was opined that the veteran's 
earlier fractures had healed completely without residual 
deformity or osseous abnormality.  

The Board finds that, based upon the findings at the most 
recent examinations, and a review of all medical records 
associated with the claims file, the veteran does not have 
either malunion or nonunion of the maxilla with at least 
moderate displacement.  Therefore, he does not meet the 
requirements to be awarded a higher evaluation under 
Diagnostic Code 9916.  As seen above, the January 1999 
neurologic examiner opined that, given the veteran's 
discomfort, "I can infer he has incomplete union."  
However, after the March 1999 CT failed to reveal malunion or 
nonunion, in the April 1999 addendum, the examiner opined 
that there was no evidence of any bone loss, malunion, or 
nonunion of the left maxilla.  Similarly, a May 1999 report 
clear indicates that there was no appreciable abnormality.  
Problem other than with the bone, such as neurologic ones or 
problems with his nose or sinuses, are no longer part of this 
service-connected entity.  See Remand, infra.  Therefore, a 
compensable evaluation is not warranted under Diagnostic 
Code 9916.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.


ORDER

An evaluation greater than 20 percent for avulsion fracture 
of the right ankle is denied.

A compensable evaluation for fracture of the left maxilla is 
denied.


REMAND

When the Board remanded this case in May 1998, it was in part 
because all residuals of the veteran's left maxilla fracture 
had been evaluated as a single disability under Diagnostic 
Code 9916.  It was specifically noted that the veteran had 
appealed this rating and in so doing had cited to problems 
other than the bone abnormality alone.  As a result, the RO 
took action in August 1999 and separately rated certain 
identified residuals of the fracture, including facial 
numbness, diminished olfactory acuity, and diminished ability 
to taste.  Problems with sinus infections were also 
considered and rated in conjunction with a deviated nasal 
septum that had previously been service connected, but not 
made the subject of the veteran's appeal.  

Given that certain of these problems were identified by the 
RO as residuals of the left maxilla fracture, the Board finds 
that the veteran's original appeal for a higher rating 
contemplated these residuals.  This is so in large measure 
because of the manner in which the disability was 
characterized by the June 1994 rating decision and 
subsequently issued statement of the case.  Therefore, the 
Board finds that the rating issues raised by these 
disabilities are still before the Board.  However, the 

supplemental statement of the case issued by the RO in August 
1999 did not address the rating criteria for the ratings 
assigned for these "residuals."  In order to afford the 
veteran due process of law, see 38 C.F.R. § 19.31, a 
supplemental statement of the case that addresses all 
applicable rating criteria is required.  The remaining issues 
are therefore REMANDED to the RO for the following actions:

The RO should issue a supplemental 
statement of the case that addresses the 
evaluations for facial numbness, 
diminished olfactory acuity, and 
diminished ability to taste.  Rating 
criteria applicable to each should be set 
forth in detail.  The veteran should be 
given an opportunity to respond to the 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he is free 
to submit additional evidence and/or argument.  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these remanded 
issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

